TO BE PUBLISHED

               Supreme Court of Kentucky
                               2021-SC-0099-KB



KENTUCKY BAR ASSOCIATION                                                MOVANT



V.                           IN SUPREME COURT



CHARLES EDWIN JOHNSON                                             RESPONDENT



                            OPINION AND ORDER

      Charles Edwin Johnson, Kentucky Bar Association (KBA) Number

94240, was admitted to the practice of law in the Commonwealth of Kentucky

on October 21, 2011. His bar roster address is listed as 316 Williamsburg

Lane, Georgetown, Kentucky 40324. In this default case under Supreme Court

Rule (SCR) 3.210, the KBA Board of Governors recommends this Court find

Johnson guilty of violating SCR 3.130(1.1), two counts of SCR 3.130(1.3), SCR

3.130(1.4)(a)(2), SCR 3.130(1.4)(a)(3), two counts of SCR 3.130(1.4)(a)(4), SCR

3.130(1.5)(a), two counts SCR 3.130(1.16)(d), SCR 3.130(3.3)(a)(1), and three

counts of SCR 3.130(8.1)(b) across three separate disciplinary cases. For these

violations, the Board recommends that Johnson be suspended from the

practice of law in the Commonwealth of Kentucky for 180 days, with 61 days to

be served and the remainder 119 days to be probated for two years on the

conditions that Johnson: attend and successfully complete the Ethics and
Professionalism Enhancement Program (EPEP); repay the fees received from

Judith Clarke, Complainant in KBA File 20-DIS-0033; repay the fees received

from Ronald Lasher, Complainant in KBA File 20-DIS-0041; and be required to

pay the costs in this action. We agree with and adopt the Board's

recommendation.

                                 I. FACTUAL BACKGROUND

      This disciplinary action arises from three separate KBA cases. By this

Court’s order dated December 17, 2020, under SCR 3.380(2),1 Johnson was

indefinitely suspended from the practice of law in the Commonwealth of

Kentucky for failing to answer the charges filed against him. Kentucky Bar

Ass’n v. Johnson, 612 S.W.3d 209 (Ky. 2020). Because Johnson has continued

to fail to respond to the charges, the Board of Governors moves this Court to

impose discipline under SCR 3.210.

      In our prior Opinion, this Court explained the facts underlying the three

KBA cases as follows:




      1   SCR 3.380(2) states:
In cases in which the Respondent has failed to answer a charge filed pursuant to Rule
3.200, or having answered, has thereafter declined to participate in the disciplinary
process the Court may in its discretion, sua sponte or on motion by the Office of Bar
Counsel, suspend the Respondent from the practice of law for an indefinite period of
time. Reinstatement following an indefinite suspension imposed under this Rule, may
be initiated by motion of the Respondent accounting for the failure to respond and
requesting a final determination of the matter, and shall be subject to the
reinstatement requirements of SCR 3.510. If respondent fails to seek reinstatement
within 5 years, Bar Counsel shall move for permanent disbarment.

                                          2
A. KBA File 19-DIS-0239

On July 15, 2014, William C. Adams signed a representation
agreement with The Law Offices of Johnson Crump for
representation “regarding an Estate Probate Dispute and the
attempt to make contact with entities regarding the VA benefits of
client's father.” Adams agreed to pay Johnson one-third of any
judgment or settlement.

In October 2015, Johnson entered his appearance in Estate of
Hiram Adams, et al. v. JPMorgan Chase Bank, N.A., et al., Fayette
Circuit Court Case Number 15-CI-03176, as co-counsel with his
now former law partner, Crump. On May 2, 2016, Johnson entered
his appearance in Estate of Hiram W. Adams, Fayette District
Court, Probate Division, Case Number 12-P-00308. In May 2016,
Johnson and Crump dissolved their firm. Adams continued with
Johnson as his attorney, but the communication between the two
began to break down.

In both March and July 2016, Adams sent certified letters to
Johnson from his home address in Ellijay, Georgia. Adams again
sent a certified letter to Johnson in September 2018 requesting an
update on the case. Johnson signed the return receipt for the letter
on or around September 15, 2018, but did not contact Adams. In
November 2018, Adams sent another certified letter to Johnson.
Johnson personally signed the return receipt on November 15,
2018, but again did not contact Adams.

On February 6, 2019, the Fayette Circuit Court filed a [Kentucky
Rule of Civil Procedure] CR 77.02(2) Notice to Dismiss for Lack of
Prosecution in the case in that court. JPMorgan Chase Bank filed a
combined response to the Notice and a Motion to Dismiss on
March 15, 2019. The response noted that the plaintiffs had not
taken any action on their claim in sixteen months. Johnson did
not inform Adams of these filings or file a response on behalf of
Adams. On April 1, 2019, the Fayette Circuit Court entered an
Order Dismissing for Lack of Prosecution.

On July 29, 2019, Johnson filed a Motion to Withdraw in the
probate case in Fayette District Court. The motion stated that
Johnson had not been able to contact Adams for over ten months,
that he was not involved in the probate proceedings, and that he
had no files or paperwork related to the probate matter. The
motion also stated that the circuit court case had been dismissed
due to no contact from Adams. The certificate of service in the
motion included Adams's former address in Cumming, Georgia,
                                 3
despite Johnson being on notice of Adams's correct address in
Ellijay, Georgia for almost three years. The Fayette District Court
granted the motion on August 23, 2019. During the
representation, Adams had provided Johnson with multiple boxes
of original documents that Johnson did not return after
withdrawing from the case.

Based on this conduct, KBA's Inquiry Commission issued a charge
against Johnson for violations of SCR 3.130(1.4)(a)(3) for failing to
keep Adams reasonably informed, SCR 3.130(1.4)(a)(4) for failing to
promptly comply with requests for information, SCR 3.130(1.16)(d)
for failing to return file materials and to notify Adams of his
withdrawal, SCR 3.130(3.3)(a)(1) for knowingly making a false
statement of fact to a tribunal, and SCR 3.130(8.1)(b) for failing to
respond to the Bar Complaint. Johnson was personally served with
the Bar Complaint by the Scott County Sheriff's Office on January
14, 2020. He was personally served with the Charge by the Scott
County Sheriff's Office on September 9, 2020. Johnson failed to
respond to either notice.

B. KBA File 20-DIS-0033

On July 3, 2017, Judith Clarke, in her capacity as executrix of her
mother's estate, hired Johnson to assist with probate. She paid
him $2,200. On July 6, 2017, Johnson filed initial documents and
appeared in Estate of Virginia Raynor Clarke, Fayette District
Court, Probate Division, Case Number 17-P-00856. On September
7, 2017, the district court issued a Notice of Failure to File
Inventory, but Johnson took no action in response to the notice.

Clarke met with Johnson in early 2018 after selling her mother's
home. She asked him to prepare a contract concerning a debt
between beneficiaries. During the meeting, Johnson assured
Clarke that there was no need to close the estate and that it could
remain open indefinitely. Johnson did not prepare the requested
contract, and Clarke was unable to contact him after that meeting.

Clarke attempted to contact Johnson by telephone, text message,
Facebook message, and by leaving notes at his office. She left
voicemail messages but eventually received an automated response
that the phone could no longer accept messages. Clarke eventually
obtained a new address for Johnson, and in October 2018 sent a
certified letter to him. The letter was returned, unclaimed, in
February 2019.



                                 4
On July 9, 2019, the Fayette District Court issued a second Notice
of Failure to File Inventory, followed by a final Notice on August 12,
2019. Johnson did not respond to these notices or contact Clarke.
On September 13, 2019, the district court issued a show cause
summons to both Clarke and Johnson to appear in Court on
October 10, 2019.

Clarke hired another attorney who entered the case and appeared
before the court for her in October 2019. Johnson also appeared in
court and stated that he had been trying to contact Clarke without
success. Clarke's new counsel closed the estate in January 2020,
and Clarke filed a bar complaint thereafter.

Based on this conduct, the Inquiry Commission issued a charge
against Johnson for violations of SCR 3.130(1.3) for failing to act
with diligence, SCR 3.130(1.4)(a)(4) for failing to promptly comply
with requests for information, SCR 3.130(1.16)(d) for failing to
complete the representation and return the unearned fee, and SCR
3.130(8.1)(b) for failing to respond to the Bar Complaint. Johnson
was personally served with the Bar Complaint by the Scott County
Sheriff's Office on March 16, 2020. He was personally served with
the Charge by the Scott County Sheriff's Office on September 9,
2020. He did not respond to either.

C. KBA File 20-DIS-0041

In May 2019, Ronald Lasher hired Johnson to assist with estate
planning, including drafting a First-Party Special Needs Trust for
the benefit of his daughter. Lasher paid Johnson a total of $3,000.
Throughout June, July, August, and September 2019 Lasher had
contact with Johnson. This contact was primarily through text
message.

Lasher scheduled an appointment to meet with Johnson on
October 11, 2019, to get the documents Johnson had prepared.
Johnson cancelled this appointment due to illness and
rescheduled for October 15, 2019. On that date, Johnson sent a
text message to Lasher cancelling the appointment due to an
emergency. Johnson told Lasher he had notarized the documents,
“had witnesses” on them, and would mail them to Lasher. Lasher
contacted Johnson when the documents did not arrive. On October
21, 2019, Johnson told Lasher the documents had been returned
to him because he had used the wrong zip code and that he would
mail them again. When the documents again did not arrive, Lasher
contacted Johnson. Johnson told Lasher he was in trial but would


                                  5
      drop the documents off at Lasher's home if Lasher had not received
      them by October 26.

      Lasher contacted Johnson on October 26. Johnson told Lasher
      that he was moving his parents into an apartment but would try to
      deliver the documents. On October 27, Lasher asked Johnson if he
      could pick up the documents at Lasher's office the following day.
      Johnson told Lasher he would send Lasher a text message when
      he arrived at his office the next day around 2:00 p.m. The next
      day, at 12:44 p.m., Johnson sent Lasher a text message that he
      left the documents in a mailbox outside of his office but that he
      could not meet with Lasher because his son had been in an
      accident and was in intensive care.

      When Lasher reviewed the documents Johnson had prepared, he
      found several errors. He found spelling errors, as well as incorrect
      information. The documents named a minor as executor, named a
      person Lasher did not know in the will, and referred to a joint trust
      when the trust was not joint. Additionally, Johnson drafted a
      Third-Party Special Needs Trust instead of the First-Party Special
      Needs Trust Lasher had requested. Johnson signed at least one of
      the documents as a witness and notarized the documents without
      Lasher's signature. Because of the numerous errors, Lasher could
      not use the documents. Lasher subsequently filed a Bar Complaint
      against Johnson.

      Based on this conduct, the Inquiry Commission issued a charge
      against Johnson for violations of SCR 3.130(1.1) for failing to
      provide competent representation, SCR 3.130(1.3) for filing to act
      with diligence, SCR 3.130(1.4)(a)(2) for failing to reasonably consult
      with Lasher, SCR 3.130(1.5)(a) for collecting an unreasonable fee,
      and SCR 3.130(8.1)(b) for failing to respond to the Bar Complaint.
      Johnson was personally served with the Bar Complaint by the
      Scott County Sheriff's Office on March 16, 2020. He was personally
      served with the Charge by the Scott County Sheriff's Office on
      September 9, 2020. He did not respond to either.

Id. at 209-12 (footnotes omitted).

      After due deliberation, the Board of Governors voted to find

Johnson guilty of violating the Supreme Court Rules as charged, with the

vote on all counts except one being unanimous. The Board voted

unanimously in favor of a 180-day suspension, with 61 days to serve and
                                        6
the remainder 119 days probated for two years on the conditions

Johnson complete the EPEP; repay fees to two of his former clients; and

pay the costs associated with this action.

                              II. PRIOR DISCIPLINE

      Johnson has no prior disciplinary cases. His only prior suspension is the

indefinite suspension he is currently under for failing to answer the charges

filed against him in this case. This suspension was effective on December 27,

2020, and he remains suspended as of this date.

        III.   AGGRAVATING FACTORS CONSIDERED BY THE BOARD

      The known applicable aggravating factors include substantial experience

in the practice of law; a pattern of misconduct; misrepresentation to the court;

and bad faith obstruction of the disciplinary process by intentionally failing to

comply with rules or orders of the disciplinary agency. There are no known

mitigating factors.

                                   IV. ANALYSIS

      Due to Johnson's failure to respond to the current charges, the

Commission submitted the matter to the Board of Governors under SCR

3.210(1). The Board found Johnson guilty on all counts. The Board

unanimously recommends that Johnson be suspended for 180 days, with 61

days to serve and the remainder 119 days probated for two years on the

conditions Johnson complete the EPEP; repay fees to two of his former clients,

and pay the costs associated with this action.




                                        7
      Having reviewed the record, we agree that the Board reached the

appropriate conclusions as to Johnson's guilt. Johnson has not filed a notice to

this Court to review the Board's decision, and we do not elect to review the

decision of the Board under SCR 3.370(8). Accordingly, the decision of the

Board is adopted under SCR 3.370(9).

      For the foregoing reasons, it is hereby ORDERED:

      1. Charles Edwin Johnson is found guilty of violating SCR 3.130(1.1),

         two counts of SCR 3.130(1.3), SCR 3.130(1.4)(a)(2), SCR

         3.130(1.4)(a)(3), two counts of SCR 3.130(1.4)(a)(4), SCR 3.130(1.5)(a),

         two counts SCR 3.130(1.16)(d), SCR 3.130(3.3)(a)(1), and three counts

         of SCR 3.130(8.1)(b); and

      2. Charles Edwin Johnson is suspended from the practice of law in the

         Commonwealth of Kentucky for 180 days, with 61 days to be served

         and the remainder 119 days to be probated for two years on the

         following conditions:

            a. Johnson must attend and successfully complete the Ethics and

               Professionalism Enhancement Program (EPEP);

            b. Johnson must repay fees received from Judith Clarke, the

               Complainant in KBA File 20-DIS-0033, in the amount of

               $2,200;

            c. Johnson must repay fees received from Ronald Lasher, the

               Complainant in KBA File 20-DIS-0041, in the amount of

               $3,000; and

                                       8
      d. In accordance with SCR 3.450, Johnson is directed to pay all

          costs associated with these disciplinary proceedings against

          him, said sum being $679.45, for which execution may issue

          from this Court upon finality of this Opinion and Order.

All sitting. All concur.

ENTERED: June 17, 2021.



                               ______________________________________
                               CHIEF JUSTICE MINTON




                                 9